Citation Nr: 0316491	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  02-03 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
Hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel



INTRODUCTION

The veteran served on active duty from November 1971 to 
September 1973.

In March 2000, the veteran filed a claim of entitlement to 
service connection for Hepatitis C.  The Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
denied the claim in May 2000.  Notice of the decision, 
including information concerning the veteran's appellate 
rights, was issued in June 2000.  However, appellate action 
was not initiated and the decision became final. 

Apparently, the RO reopened and denied the claim in September 
2001, and the veteran appealed the matter to the Board of 
Veterans' Appeals (Board).  Even though the RO reopened and 
denied the claim, the Board is required to consider whether 
the appellant has submitted new and material evidence to 
reopen the claim before considering the claim on the merits.  
38 U.S.C.A. §§ 7104(b), 5108 (West 2002); Barnett v. Brown, 8 
Vet. App. 1 (1995).  Such consideration is set forth in the 
decision below.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

The Board has duly considered the provisions of the VCAA.  As 
there remains additional development of the service 
connection claim, discussion of the Board's duty to assist in 
light of the VCAA is premature at this time.  Additionally, 
the Board need not discuss the limited application of the 
VCAA in new and material claims, given the favorable 
disposition of that issue as decided herein.  


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service 
connection for Hepatitis C when it issued an unappealed 
rating decision in May 2000.    

2.  Evidence submitted since the RO's May 2000 denial of the 
claim bears directly and substantially upon the issue at 
hand, and by itself or in connection with the evidence 
previously of record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the May 2000 decision wherein the RO 
denied the claim of entitlement to service connection for 
Hepatitis C is new and material, and the veteran's claim for 
that benefit has been reopened.  38 U.S.C.A. §§ 5104, 5107, 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.160(d), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record prior to the May 2000 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for Hepatitis C is reported in pertinent 
part below.

The service medical records were negative for findings of 
Hepatitis C.  The presence of tattoos was not recorded in the 
August 1973 separation examination report. 

In connection with a claim for other conditions, the veteran 
was afforded a VA examination in 1973.  References to or 
findings of Hepatitis C were not noted.  

VA treatment records show that the veteran requested 
treatment for Hepatitis C in November 1999.  

The evidence received subsequent to the May 2000 rating 
decision wherein the RO denied the claim of entitlement to 
service connection for Hepatitis C is reported in pertinent 
part below.

In June 2000, VA received the veteran's application to reopen 
his claim.  The application consisted of the veteran's 
statement outlining the possible sources of exposure to 
Hepatitis C during his active period of service.  

Subsequent to the filing of the application to reopen, 
private medical records, dating back to 1997, were added to 
the record.  The records reflect ongoing treatment for 
Hepatitis C.  

By letter of November 1998, a private physician reported that 
the veteran had been treated with Interferon and Ribavirin 
for Hepatitis C.  In an August 1999 letter, another private 
physician noted the veteran's history of Hepatitis C, and the 
corresponding treatment records document the ongoing 
treatment of the condition.  An April 2001 medical record 
entry reflects the report of a tattoo that the veteran 
obtained in 1972.    

A June 2001 letter from a blood center shows it was reported 
that the veteran donated blood in 1987, but his donation was 
rejected since it tested positive for non A and non B 
Hepatitis.  It was noted that a Hepatitis C test was not 
available at that time.  The veteran's test was positive for 
Hepatitis B antibodies, indicating exposure to the disease.  
However, it was also noted that Hepatitis C could not be 
ruled out.  

The veteran participated in a hearing at the RO in June 2002.  
He provided information concerning various risk factors for 
Hepatitis C, including sexual contact, tattoos, and the 
intranasal use of substances.  The veteran first learned of 
his diagnosis in the 1980s when he donated blood in the 
1980s.  

Criteria
Finality and Materiality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 
20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).

A final and biding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a) (2002).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in connection with other evidence in the record, 
that it must be considered to decide the merits of the claim.  
See Anglin v. West, 203 F.3d 1343, 1345-1346 (Fed. Cir. 2000) 
(upholding the first two prongs of the Cohen new and 
materiality test while defining how materiality is 
established (the third prong as listed above)); see also 
Shockley v. West, 11 Vet. App. 208 (1998); Evans v. Brown, 9 
Vet. App. 273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 
171 (1991).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In Hodge, the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id. at 1363.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  
However, this change in the law is not applicable in this 
case because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  66 
Fed. Reg. 45,620, 45,629 (August 29, 2001).


Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for Hepatitis C, which the RO finally 
denied in May 2000.  When an appellant seeks to reopen a 
finally denied claim, the Board must review all of the 
evidence submitted since that action to determine whether the 
claim should be reopened and readjudicated on a de novo 
basis.  Glynn v. Brown, 6 Vet. App. 523, 529 (1994).

The pertinent evidence submitted in connection with the 
veteran's claim to reopen the prior final May 2000 decision 
consists of private medical records and the veteran's 
personal hearing testimony.  

The basis of the prior final denial was that the evidence 
failed to show a diagnosis of the condition and a link with 
the veteran's service. 

When the RO denied the claim in May 2000, the VA records of 
November 1999 only showed that the veteran requested 
treatment for Hepatitis C, but failed to show an actual 
diagnosis.  The remaining medical records associated with the 
file at the time were also devoid of such a diagnosis.  
However, the newly received medical records show ongoing 
treatment for Hepatitis C, as well as the veteran's reports 
of getting a tattoo during service.  Therefore, the evidence 
is not lacking with regard to showing a diagnosis of the 
condition, which was essentially the basis for denying the 
claim in May 2000.  

The diagnoses provided by physicians are undoubtedly 
considered "new," and such evidence is not cumulative or 
duplicative with respect to an essential element of the 
veteran's claim, a diagnosis of the claimed condition.  
Therefore the evidence bears directly and substantially on 
the question at issue.  

The Board finds that the evidence submitted since the May 
2000 decision contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disabilities.  Hodge, supra.  Consequently, the record 
contains new and material evidence, such that the Board must 
reopen the claim.  Manio, supra.


ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
Hepatitis C, the appeal is granted to this extent.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and 38 C.F.R. 
§ 3.159(b), as recently amended, require VA to inform a 
claimant of which evidence VA will provide and which evidence 
the claimant is to provide, and remanding where VA failed to 
do so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

In April 2001, the RO issued a VCAA development letter.. 
However, the veteran was only given 60 days to respond.  In 
this regard, the Board points out that in Disabled American 
Veterans and Veterans of Foreign Wars of the United States 
et. al. v. Principi, Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," is contrary to 38 U.S.C. § 5103(b).  The 
CAFC invalidated 38 C.F.R. § 19.9(a)(2)(ii), which requires 
the Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and "not less than 30 days to respond to the 
notice," because it is contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence.  
Therefore, the veteran must be provided one year to respond.

In addition to the VCAA notice requirements, the Board finds 
that a VA examination is in order.  A review of the file 
shows that the veteran has not been afforded a VA examination 
to determine the nature and etiology of his Hepatitis C, and 
the evidence of record is insufficient to decide the issue of 
service connection with any certainty.  


Since the Board cannot exercise its own independent judgment 
on medical matters, further examination is required, to 
include an opinion based on review of the entire record.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under the VCAA, 
a veteran is entitled to a complete VA medical examination 
that includes an opinion whether there is a nexus between the 
claimed disorder and service based on all possible evidence.  
Since a nexus opinion has not been obtained, additional 
development is in order in light of the VCAA.

A review of the file shows that the veteran reported 
treatment from a private physician with the University of 
Texas Health Science Center in Dallas, Texas.  However, it 
does not appear that those records have been requested or 
secured.  An authorization to obtain such records was 
executed in April 2001 and is currently located in the claims 
file.  Therefore, the RO should obtain those records and 
associate them with the claims file.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.




3.  The RO should obtain the consultation 
reports, dated from 1985 to 1988, from 
Dr. Linda Parker with the University of 
Texas South West Health Center in Dallas, 
Texas.  Once obtained, the records should 
be associated with the claims folder.  

4.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent of severity, and etiology 
of his Hepatitis C.  

The claims folder and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

The examiner must be requested to express 
an opinion as to whether the veteran's 
Hepatitis C is related to service, or if 
pre-existing service, was aggravated 
thereby.  The examiner should also opine 
as to the date of onset.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  The 
examination report should be typed. 

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  




In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub.L. No. 106-475 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for Hepatitis C. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection for Hepatitis 
C.  38 C.F.R. § 3.655 (2002).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


